Exhibit 10.1

THIS NOTE AND THE SHARES OF PREFERRED STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS
NOTE AND THE SHARES OF PREFERRED STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ELANDIA, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

CONVERTIBLE PROMISSORY NOTE

 

$5,000,000.00   June 25, 2007

FOR VALUE RECEIVED, ELANDIA, INC., a Florida corporation (the “Maker”), with its
principal address at 1500 Cordova, Suite 312, Fort Lauderdale, Florida 33316,
unconditionally promises to pay to the order of STANFORD INTERNATIONAL BANK
LIMITED or its assigns (the “Payee”), having an office at No. 11 Pavilion Drive,
St. John’s, Antigua, West Indies, the principal amount of FIVE MILLION AND
00/100 ($5,000,000.00) DOLLARS, or so much thereof as the Payee advances to the
Maker, pursuant hereto, together with interest on the unpaid principal balance
from time to time outstanding under this promissory note (this “Note”), at the
rate of ten percent (10.00%) per annum, compounding on the basis of a 360-day
year for the actual number of days elapsed from the date hereof through, until
and including June 25, 2011 (the “Maturity Date”) at which time the entire
unpaid principal balance and all accrued and unpaid interest shall become due
and payable, if the same had not been converted in accordance with the terms
hereof. This Note is being issued pursuant to and in accordance with the terms
and conditions of that Convertible Note Purchase Agreement (specifically,
Section 4.12 thereof), dated as of February 16, 2007, between the Payee and the
Maker (the “Purchase Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Purchase
Agreement.

The Maker also agrees as follows:

1. Payment of Interest, Principal and Fees.

a. Interest. The first interest payment on this Note (equivalent to 24 months of
accrued interest) shall be due and payable on the 24-month anniversary of the
date hereof. Thereafter, interest payments on this Note shall be payable
quarterly in arrears commencing on October 1, 2009 and on the first business day
of each quarter thereafter until the Maturity Date.

b. Principal. To the extent not previously converted pursuant to the terms
hereof, all outstanding principal, together with accrued and unpaid interest
thereon, shall be due and payable, and shall be paid, to the Payee on the
Maturity Date.

2. Place and Application of Payments; Prepayment.

a. All payments of interest and of principal shall be payable in lawful money of
the United States of America in immediately available funds, without setoff,
counterclaim or deduction of any kind to the Payee’s address above. Each payment



--------------------------------------------------------------------------------

hereunder shall first be applied to accrued and unpaid interest and then in
reduction of the outstanding principal balance, unless other costs and charges
are payable pursuant to the terms of this Note, in which event, in Payee’s sole
discretion, such costs and charges shall first be paid. This Note shall be
construed and enforced in accordance with Florida law (the “Applicable Law”).

b. This Note may be prepaid in whole or in part, with 30 days prior written
notice to the Payee, without premium or penalty; provided, however, that upon
receipt of such notice of the Maker’s intent to prepay, the Payee shall have the
option, in its sole discretion, to convert all or any amounts due hereunder
prior to such prepayment (in accordance with the terms hereof), in which case
the Payee shall be granted a reasonable amount of time to execute said
conversion.

3. Use of Proceeds. All amounts advanced hereunder shall be used by Maker solely
for the purposes set forth in the Purchase Agreement.

4. Conversion.

a. Conversion Price and Conversion Shares. All amounts due hereunder, including
principal and any accrued and unpaid interest thereof, may be converted at the
option of the Payee into shares of Series A Convertible Preferred Stock of the
Maker (the “Series A Preferred Stock”) at the rate of $5.00 per share (the
“Conversion Price”). This initial Conversion Price shall be subject to
adjustment to offset the effect of stock splits, stock dividends,
recapitalizations and pro rata distributions of property or equity interests to
the Maker’s shareholders. The number of shares of Series A Preferred Stock into
which this Note may be converted (“Conversion Shares”) shall be determined by
dividing the aggregate principal amount, plus any accrued and unpaid interest
thereon, by the Conversion Price in effect at the time of such conversion.

b. Voluntary Conversion. Any Payee of this Note has the right, at the Payee’s
option, at any time after the date hereof to convert this Note, in accordance
with the provisions of Section 4(a) and 4(d), in whole or in part, into fully
paid and nonassessable shares of Series A Preferred Stock.

c. Conversion Procedure. The Payee shall give notice of its decision to exercise
its right to convert the Note or any part thereof by faxing an executed and
completed notice of conversion in the form attached (“Notice of Conversion”) to
the Maker via confirmed facsimile transmission. The Payee will not be required
to surrender the Note until the Note has been fully converted or satisfied. Each
date on which a Notice of Conversion is faxed to the Maker in accordance with
the provisions of this Section shall be deemed a “Conversion Date”.

d. Delivery of Stock Certificates. As promptly as practical after the
conversion, the Maker will instruct or cause its transfer agent to deliver the
Series A Preferred Stock certificates representing the shares issuable upon
conversion of the Note to the Payee via express courier for receipt by such
Payee within three (3) business days after receipt by the Maker of the Notice of
Conversion (the “Delivery Date”). A Note representing the balance of any Note
not so converted will be provided to the Payee, if requested by the Payee
provided an original Note is delivered to the Maker. To the extent that a Payee
elects not to surrender a Note for reissuance upon partial payment or
conversion, the Payee indemnifies the Maker against any and all loss or damage
attributable to a third-party claim in an amount in excess of the actual amount
then due under the Note.

 

2



--------------------------------------------------------------------------------

5. Adjustments for Stock Splits and Subdivisions.

a. In the event the Maker should at any time or from time to time after the date
of issuance hereof fix a record date for the effectuation of a split or
subdivision of the outstanding shares of common stock, or the issuance by
reclassification of shares of Common Stock any shares of capital stock of the
Maker or the determination of holders of common stock entitled to receive a
dividend or other distribution payable in additional shares of common stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of common stock (hereinafter
referred to as the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of common stock or the
Common Stock Equivalents (including the additional shares of common stock
issuable upon conversion or exercise thereof), then, as of such record date, (or
the date of such dividend distribution, split or subdivision if no record date
is fixed), the Conversion Price of this Note shall be appropriately decreased,
as the case shall be, so that the number of shares of Series A Preferred Stock
issuable upon conversion of this Note shall be increased in proportion to such
increase of outstanding shares.

b. If the number of shares of Common Stock outstanding any time after the date
of issuance of the Note is decreased by a combination of the outstanding shares
of Common Stock, then, following the record date of such combination, the
conversion price of this Note shall be appropriately increased so that the
number of shares of Series A Preferred Stock issuable on conversion hereof shall
be decreased in proportion to such decrease in outstanding shares.

c. If the Maker at any shall fix a record date for the issuance of rights,
options, warrants or other securities to all the holders of its Common Stock
entitling them to subscribe for or purchase, convert to, exchange for or
otherwise acquire shares of Common Stock for no consideration or at a price per
share less than the Conversion Price, the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock outstanding immediately prior to such issuance or sale plus the number of
shares of Common Stock which the aggregate consideration received by the Maker
would purchase at the Conversion Price, and the denominator of which shall be
the number of shares of Common Stock outstanding immediately prior to such
issuance date plus the number of additional shares of Common Stock offered for
subscription, purchase, conversion, exchange or acquisition, as the case may be.
Such adjustment shall be made whenever such rights, options, warrants or other
securities are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options, warrants or other securities.

d. If the Maker at any time shall fix a record date for the distribution to
holders of its Common Stock, evidence of its indebtedness or assets or rights,
options, warrants or other security entitling them to subscribe for or purchase,
convert to, exchange for or otherwise acquire any security (excluding those
referred to in Sections 5(a) and 5(c) above), then in each such case the
Conversion Price shall thereafter be determined by multiplying the Conversion
Price in effect immediately prior to such

 

3



--------------------------------------------------------------------------------

record date by a fraction, the numerator of which shall be the per-share market
price on such record date less the then fair market value at such record date of
the portion of such assets or evidence of indebtedness so distributed applicable
to one outstanding share of Common Stock as determined by the Board of Directors
of the Maker in good faith, and the denominator of which shall be the Conversion
Price as of such record date. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

e. Whenever the Conversion Price is adjusted pursuant to this Section, the Maker
shall promptly mail to the Payee a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

6. Reservation of Stock Issuable upon Conversion. The Maker covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Series A Preferred Stock solely for the purpose of issuance upon
conversion of the Note, as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Payee, not
less than such number of shares of the Series A Preferred Stock as shall
(subject to any additional requirements of the Maker as to reservation of such
shares set forth in the Purchase Agreement) be issuable (taking into account the
adjustments and restrictions herein) upon the conversion of the outstanding
principal amount of the Note. The Maker covenants that all shares of Series A
Preferred Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid, nonassessable and, if the Registration
Statement is then effective under the Securities Act, the shares of Common Stock
issuable upon the conversion of such shares of Series A Preferred Stock shall be
registered for public sale in accordance with such Registration Statement.

7. Stock Pledge Agreement. The obligations of the Maker hereunder and under the
Transaction Documents shall be secured by a pledge of all of the shares of the
common stock of Latin Node, Inc. now held or acquired hereafter by the Maker.

8. Fees and Expenses. Maker agrees to pay all costs and expenses incurred by
Payee, including reasonable attorneys’ fees and legal costs and expenses, in
connection with the preparation, negotiation and delivery hereof and in
collecting any sums due under this Note or in enforcing the terms and conditions
of the Note or any other Transaction Document, whether for services incurred in
collection, litigation proceedings at pre-trial, trial and appellate levels,
bankruptcy proceedings or otherwise. Without limiting the generality of the
foregoing, the Maker shall be responsible to pay to Stanford Group Company a
placement and advisory fee in the amount of $500,000 in connection with the
transactions contemplated hereby.

9. Notices. Any notice, consent, approval or communication given pursuant to the
provisions of this Note shall (except where otherwise permitted by this Note) be
in writing and shall be (a) delivered by hand, (b) mailed by certified mail or
registered mail, return receipt requested, postage prepaid, or (c) delivered by
a nationally recognized overnight courier, U.S. Post Office Express Mail, or
similar overnight courier which delivers only upon signed receipt of the
addressee. The time of the giving of any notice shall be the time of receipt
thereof by the addressee or any agent of the addressee, except that in the event
the addressee or such agent of the addressee shall refuse to receive any notice
given as above provided or there shall be no person available at the time of
delivery thereof to receive such notice, the time of the giving of such notice
shall be the time of such refusal or the time of such delivery, as the case may
be. Such notices shall be given to the Maker and the Payee at the addresses
provided herein.

 

4



--------------------------------------------------------------------------------

10. Events of Default. The following are events of default hereunder: (a) the
failure of Maker to pay any obligation, liability or indebtedness to the Payee,
whether under this Note, as and when due (whether upon demand, at maturity or by
acceleration) including, without limitation, those existing as of the date of
execution; (b) the commencement of a proceeding against Maker for dissolution or
liquidation (which proceeding is not discharged within 45 days after
commencement), the voluntary or involuntary termination or dissolution of Maker
or the merger or consolidation of Maker with or into another entity; (c) the
insolvency of, the business failure of, the appointment of a custodian, trustee,
liquidator or receiver for or for any of the property of, the assignment for the
benefit of creditors by, or the filing of a petition under bankruptcy,
insolvency or debtor’s relief law (which petition is not discharged within 45
days after filing) or the filing of a petition for any adjustment of
indebtedness, composition or extension by or against Maker (which petition is
not discharged within 45 days after filing); (d) the breach of any covenant or
other agreement made by the Maker to the Payee in any of the Transaction
Documents or otherwise which has remain uncured after a period of 30 days
following notice from Payee of such breach; or (e) the entry of a material
judgment against Maker not paid or bonded within 45 days after entry.

11. Remedies.

a. Whenever there is an event of default under this Note (a) the entire balance
outstanding hereunder and all other obligations of Maker to the Payee (however
acquired or evidenced) shall, at the option of Payee, become immediately due and
payable, and/or (b) to the extent permitted by law, the rate of interest on the
unpaid principal shall be increased at the Payee’s discretion up to 15% per
annum (the “Default Rate”). The provisions herein for a Default Rate and a
delinquency charge shall not be deemed to extend the time for any payment
hereunder or to constitute a “grace period” giving Maker a right to cure any
default. At the Payee’s option, any accrued and unpaid interest, fees or charges
may, for purposes of computing and accruing interest on a daily basis after the
due date of this Note or any installment thereof, be deemed to be a part of the
principal balance, and interest shall accrue on a daily compounded basis after
such date at the Default Rate provided in this Note until the entire outstanding
balance of principal and interest is paid in full. In addition to the foregoing,
the Payee shall have all rights and remedies provided for by Applicable Law
(including all forms of legal and equitable relief).

b. The remedies of Payee as provided herein shall be cumulative and concurrent
and may be pursued singly, successively, or together at the sole discretion of
Payee and may be exercised as often as occasion therefore shall arise. The
acceptance by Payee of any payment under this Note which is less than the amount
then due or the acceptance of any amount after the due date thereof, shall not
be deemed a waiver of any right or remedy available to Payee nor nullify the
prior exercise of any such right or remedy by Payee. None of the terms or
provisions of this Note may be waived, altered, modified or amended except by a
written document executed by Payee and the Maker, and then only to the extent
specifically recited therein. No course of dealing or conduct shall be effective
to waive, alter, modify or amend any of the terms or provisions hereof. The
failure or delay to exercise any right or remedy available to Payee shall not
constitute a waiver of the right of the Payee to exercise the same or any other
right or remedy available to Payee at that time or at any subsequent time.

 

5



--------------------------------------------------------------------------------

12. Usury. Notwithstanding any provision of this Note, the Payee does not intend
to charge and Maker shall not be required to pay any amount of interest or other
charges in excess of the maximum rate permitted by Applicable Law as amended
from time to time. Should any interest payment or other payment of the loan
evidenced by this Note result in the computation or earning of interest in
excess of the highest rate permissible under Applicable Law, then any and all
such excess shall be and the same is hereby waived by Payee, and all such excess
shall be credited by Payee against the unpaid principal balance of this Note or
paid by Payee to Maker or to any parties liable for the repayment of the loan
evidenced by this Note, in the sole discretion of Payee. It is the intent of the
parties hereto that neither Maker, nor any parties liable for the repayment of
the loan evidenced by this Note, shall be required to pay interest in excess of
the highest rate permissible under Applicable Law as amended from time to time.

13. No Set-Off. Maker acknowledges that its obligations to make payments
hereunder are absolute and unconditional, and agrees that such payments shall
not be requested to be, and shall not be, subject to any defense, set-off or
counterclaim of any kind or nature, or any other action similar to the
foregoing.

14. Severability. If any provision of this Note shall be deemed invalid, illegal
or unenforceable under Applicable Law, such invalidity, illegality or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provision (or part thereof) had not been
contained herein.

15. Additional Agreements. To the fullest extent permitted by law, Maker and all
sureties, endorsers and guarantors of this Note, if any, hereby (a) waive
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, and all other notice, filing of suit, and diligence in collecting this
Note; (b) agree to the addition or release of any party or person primarily or
secondarily liable hereon; (c) waive any right to immunity from any action or
proceeding brought in connection with this Note or any instrument securing it
and waive any immunity or exemption of any property, wherever located, from
garnishment, levy, execution, seizure or attachment prior to or in execution of
judgment, or sale under execution or other process for the collection of debts;
(d) waive any right to interpose any setoff or counterclaim or to plead any
statute of limitations as a defense in any such action or proceeding, and waive
all statutory provisions and requirements for the benefit of Maker, now or
hereafter in force; (e) agree that Payee shall not be required first to
institute any suit or to exhaust its remedies against Maker or any other person
or party liable hereunder in order to enforce payment for this Note; and
(f) consent to any extension, rearrangement, renewal, or postponement of time of
payment of this Note and to any other indulgency with respect thereto without
notice, consent or consideration to any of them.

16. JURISDICTION. MAKER IRREVOCABLY AGREES THAT ANY ACTION OR PROCEEDING ARISING
HEREUNDER OR RELATING HERETO THAT IS BROUGHT BY MAKER SHALL BE TRIED BY THE
COURTS OF THE STATE OF FLORIDA SITTING IN MIAMI-DADE COUNTY, OR THE UNITED
STATES DISTRICT COURTS SITTING

 

6



--------------------------------------------------------------------------------

THERE. MAKER IRREVOCABLY SUBMITS, IN ANY SUCH ACTION OR PROCEEDING THAT IS
BROUGHT BY PAYEE, TO THE NON-EXCLUSIVE JURISDICTION OF EACH SUCH COURT,
IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM WITH RESPECT TO ANY SUCH
ACTION OR PROCEEDING, AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE MADE UPON MAKER BY MAILING A COPY THEREOF TO MAKER AT THE
ADDRESS SET FORTH HEREIN (AS WELL AS BY ANY OTHER LAWFUL METHOD).

17. WAIVER OF JURY TRIAL. PAYEE AND MAKER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY AND TO BRING ANY
ACTION IN THE NATURE OF A PERMISSIVE COUNTERCLAIM WITH RESPECT TO ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE ENTERING INTO
THE LOAN TRANSACTION EVIDENCED BY THIS NOTE.

Dated and executed this 25th day of June, 2007.

 

MAKER: ELANDIA, INC. By:  

/s/ Harry Hobbs

  Harry Hobbs   Chief Executive Officer

 

7



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

OF

CONVERTIBLE PROMISSORY NOTE

DUE                     , 2011

(To be Executed by the Payee in order to Convert the Note)

The undersigned irrevocably elects to convert $                     of the
principal amount, together with the accrued interest thereon, of the above Note
into Shares of Series A Convertible Preferred Stock of Elandia, Inc. (the
“Company”) according to the conditions of the Convertible Promissory Note, dated
                    , 2007.

 

Conversion Date:

 

 

Applicable Conversion Price:

 

 

 

Name:

 

 

Address:

 

 

 

 

8